Case 16-00239-SMT   Doc 104    Filed 08/10/20 Entered 08/10/20 12:41:41   Desc Main
                              Document     Page 1 of 5
Case 16-00239-SMT   Doc 104    Filed 08/10/20 Entered 08/10/20 12:41:41   Desc Main
                              Document     Page 2 of 5
Case 16-00239-SMT   Doc 104    Filed 08/10/20 Entered 08/10/20 12:41:41   Desc Main
                              Document     Page 3 of 5
Case 16-00239-SMT   Doc 104    Filed 08/10/20 Entered 08/10/20 12:41:41   Desc Main
                              Document     Page 4 of 5




                                          Dean Gregory
Case 16-00239-SMT   Doc 104    Filed 08/10/20 Entered 08/10/20 12:41:41   Desc Main
                              Document     Page 5 of 5




                                        Dean Gregory y
